DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           STEPHEN LALONDE,
                               Appellant,

                                      v.

                                AMY LALONDE,
                                  Appellee.

                                No. 4D14-816

                            [October 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. 13-002977 (35).

   Stephen Lalonde, Miami, pro se.

   Amy Lalonde, Fort Lauderdale, pro se.

PER CURIAM.

   We reverse the January 14, 2015 partial final judgment, as the trial
court failed to give the appellant notice thirty days in advance of the final
hearing. See Simpson v. Simpson, 700 So. 2d 170 (Fla. 4th DCA 1997)
(noting that rule requiring thirty days’ notice “is mandatory and
applicable to final hearings as well as to jury trials”). We affirm as to all
of the other arguments raised in appellant’s initial brief. The case is
remanded for the circuit court to set a new final hearing, giving the
appellant notice at least thirty days in advance.

   Reversed and remanded with instructions.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.